 



Exhibit 10.3

CONSTRUCTION AGENCY AGREEMENT

dated as of July 12, 2002

among

ATLANTIC FINANCIAL GROUP, LTD.

and

CONCORD EFS, INC.,
as Construction Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page            

--------------------------------------------------------------------------------

ARTICLE I  
DEFINITIONS
    1     1.1.    
Defined Terms
    1   ARTICLE II  
APPOINTMENT OF CONSTRUCTION AGENT
    2     2.1.    
Appointment
    2     2.2.    
Acceptance; Construction
    2     2.3.    
Commencement of Construction
    2     2.4.    
Supplements to this Agreement
    2     2.5.    
Term
    3     2.6.    
Identification of Properties; Construction Documents
    3     2.7.    
Scope of Authority
    3     2.8.    
Covenants of the Construction Agent
    5     2.9.    
Insurance
    6   ARTICLE III  
THE BUILDINGS
    12     3.1.    
Amendments; Modifications
    12     3.2.    
Casualty and Condemnation
    12     3.3.    
Indemnity
    13     3.4.    
Construction Force Majeure Events
    13   ARTICLE IV  
PAYMENT OF FUNDS
    14     4.1.    
Funding of Property Acquisition Costs and Property Buildings Costs
    14   ARTICLE V  
CONSTRUCTION AGENCY EVENTS OF DEFAULT
    15     5.1.    
Construction Agency Events of Default
    15     5.2.    
Damages
    16     5.3.    
Remedies; Remedies Cumulative
    16     5.4.    
Limitation on Construction Agent’s Recourse Liability
    17     5.5.    
Construction Agent’s Right to Purchase
    18     5.6.    
Construction Return Procedures
    18   ARTICLE VI  
NO CONSTRUCTION AGENCY FEE
    19     6.1.    
Lease as Fulfillment of Lessor’s Obligations
    19   ARTICLE VII  
LESSOR’S RIGHTS; CONSTRUCTION AGENT’S RIGHTS
    20     7.1.    
Exercise of the Lessor’s Rights
    20     7.2.    
Lessor’s Right to Cure Construction Agent’s Defaults
    20   ARTICLE VIII  
MISCELLANEOUS
    20     8.1.    
Successors and Assigns
    20  

i

 



--------------------------------------------------------------------------------



 

                              Page            

--------------------------------------------------------------------------------

  8.2.    
Notices
    20     8.3.    
GOVERNING LAW
    20     8.4.    
Amendments and Waivers
    20     8.5.    
Counterparts
    21     8.6.    
Severability
    21     8.7.    
Headings and Table of Contents
    21     8.8.    
Jurisdiction; Waivers
    21  

ii

 



--------------------------------------------------------------------------------



 



EXHIBITS

      Exhibit A   Form of Supplement to Construction Agency Agreement

iii

 



--------------------------------------------------------------------------------



 



CONSTRUCTION AGENCY AGREEMENT

         CONSTRUCTION AGENCY AGREEMENT, dated as of July 12, 2002 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), between
ATLANTIC FINANCIAL GROUP, LTD., a Texas limited partnership, (the “Lessor”), and
CONCORD EFS, INC., a Delaware corporation (“Concord”, and in its capacity as
construction agent, the “Construction Agent”).

PRELIMINARY STATEMENT

         A.     Lessor, Concord, as Guarantor, Concord and certain subsidiaries
of Concord that may become party thereto, as Lessees, Electronic Payment
Services, Inc., Star Systems, LLC and other Significant Subsidiaries of Concord
that are or may become party thereto, as Subsidiary Guarantors, the Lenders
signatory thereto and SunTrust Bank, as agent for such Lenders (in such
capacity, the “Agent”) are parties to that certain Master Agreement, dated as of
July 12, 2002 (as amended, supplemented or otherwise modified from time to time
pursuant thereto, the “Master Agreement”).

         B.     Subject to the terms and conditions hereof, (i) the Lessor
desires to appoint Concord as the Construction Agent to act as its sole and
exclusive agent for the identification and acquisition of the Land pursuant to
the Master Agreement and construction of the Buildings in accordance with the
Plans and Specifications and pursuant to the Master Agreement, and (ii) the
Construction Agent desires, for the benefit of the Lessor, to cause the
Buildings to be constructed in accordance with the Plans and Specifications and
pursuant to the Master Agreement and this Agreement, in each case in accordance
with the terms herein set forth.

         NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS

         1.1. Defined Terms. Capitalized terms used but not otherwise defined in
this Agreement shall have the meanings set forth in Appendix A to the Master
Agreement.

 



--------------------------------------------------------------------------------



 



ARTICLE II

APPOINTMENT OF CONSTRUCTION AGENT

         2.1. Appointment. Pursuant to and subject to the terms and conditions
set forth herein and in the Master Agreement and the other Operative Documents,
the Lessor hereby irrevocably designates and appoints Concord as the
Construction Agent to act as its exclusive agent for (i) the identification and
acquisition from time to time of Land to be acquired or leased by the Lessor and
leased or subleased to a Lessee and (ii) the construction of the Buildings in
accordance with the Plans and Specifications on such Land.

         2.2. Acceptance; Construction. Concord hereby unconditionally accepts
the designation and appointment as Construction Agent. The Construction Agent
will cause the Buildings to be constructed on the Land substantially in
accordance with the Plans and Specifications and in accordance with the
Operative Documents, and to be equipped in all material respects with all
Applicable Law and insurance requirements. If a Leased Property will be leased
by a Lessee other than Concord, Concord may appoint such Lessee as its
sub-construction agent with respect to such Leased Property, provided that such
appointment shall not affect Concord’s obligations hereunder, which obligations
shall be primary and shall remain in full force and effect.

         2.3. Commencement of Construction. Subject to Construction Force
Majeure Events, the Construction Agent hereby agrees, unconditionally and for
the benefit of the Lessor, to cause Construction of a Building to commence on
each parcel of Land as soon as is reasonably practicable, in its reasonable
judgment, after the Closing Date in respect of such Land. For purposes hereof,
Construction of a Building shall be deemed to commence on the date after the
Closing Date for the related Leased Property (the “Construction Commencement
Date”) on which excavation for the foundation for such Building or any other
Construction of such Building commences. Without limiting the foregoing, no
phase of such Construction shall be undertaken until all permits then required
for such phase have been issued therefor.

         2.4. Supplements to this Agreement. On the Closing Date of each parcel
of Land, the Lessor and the Construction Agent shall each execute and deliver to
the Agent a supplement to this Agreement in the form of Exhibit A to this
Agreement, appropriately completed, pursuant to which the Lessor and the
Construction Agent shall, among other things, each acknowledge and agree that
the Construction of such parcel of Land will be governed by the terms of this
Agreement. Following the execution and delivery of a supplement to this
Agreement as provided above, such supplement and all supplements previously
delivered under this Agreement shall constitute a part of this Agreement. On or
prior to the Closing Date of each parcel of Land, the Construction Agent shall
prepare and deliver to the Lessor and the Agent a construction budget (the
“Construction Budget”) for the related Leased Property, setting forth in
reasonable detail the budget for the Construction of the proposed Building on
such Land in accordance with the Plans and Specifications therefor, and all
related costs, including the capitalized interest and Yield expected to accrue
during the related Construction Term; such Construction Budget shall include a
line item for the amount of self-insurance or deductibles applicable to such
Leased Property (it

2



--------------------------------------------------------------------------------



 



being understood that the Construction Agent shall have no liability with
respect to self-insurance or deductibles with respect to any Leased Property
during the Construction Term therefor).

         2.5. Term. This Agreement shall commence on the date hereof and shall
terminate with respect to any given Leased Property upon the first to occur of:



           (a) payment by the Lessee of the Leased Property Balance and
termination of the Lease with respect to such Leased Property in accordance with
the Lease;              (b) the expiration or earlier termination of the Lease;
             (c) termination of this Agreement pursuant to Article V hereof;    
         (d) the Completion Date for such Leased Property and the completion of
all punch list items as set forth in Section 2.8(d); and              (e) the
payment by the Construction Agent of the Leased Property Balance or the
Construction Failure Payment with respect to such Leased Property pursuant to
this Agreement.

         2.6. Identification of Properties; Construction Documents. The
Construction Agent may execute any of its duties and obligations under this
Agreement by or through agents, architects, consultants, contractors,
developers, Affiliates, employees, engineers or attorneys-in-fact, and the
Construction Agent shall enter into such agreements with architects,
contractors, developers, consultants, engineers and such other agents as the
Construction Agent deems necessary or desirable for the construction of the
Buildings pursuant hereto (the “Construction Documents”); provided, however,
that no such delegation shall limit or reduce in any way the Construction
Agent’s duties and obligations under this Agreement; provided, further, that
contemporaneously with, or promptly after, the execution and delivery of a
Construction Document, the Construction Agent will execute and deliver to the
Lessor the Security Agreement and Assignment, pursuant to which the Construction
Agent assigns to the Lessor, among other things, all of the Construction Agent’s
rights under and interests in such Construction Documents. Each construction
contract shall be with a reputable general contractor with experience in
constructing projects that are similar in scope and type to the proposed
Building, and shall provide for a guaranteed maximum project cost (within sixty
(60) days of the Closing Date for the related Leased Property) and a
commercially reasonable retainage amount (but in no event less than 10% of the
related project cost) through substantial completion; it being understood that
full payment may be made to subcontractors whose work has been fully performed
and approved by the Construction Agent.

         2.7. Scope of Authority. (A) Subject to the terms, conditions,
restrictions and limitations set forth in the Operative Documents, the Lessor
hereby expressly authorizes the Construction

3



--------------------------------------------------------------------------------



 



Agent, or any agent or contractor of the Construction Agent, and the
Construction Agent unconditionally agrees, for the benefit of the Lessor, to
take all action necessary or desirable for the performance and satisfaction of
all of the Construction Agent’s obligations hereunder with respect to the
Construction Land Interests acquired or leased by the Lessor, including, without
limitation:



           (i) the identification and assistance with the acquisition or lease
of Land in accordance with the terms and conditions of the Master Agreement;    
         (ii) overseeing, directing, supervising and monitoring all design and
supervisory functions relating to the construction of the Buildings and all
engineering work related to the construction of the Buildings;    
         (iii) negotiating and entering into all contracts or arrangements to
procure the equipment and services necessary to construct the Buildings on such
terms and conditions as are customary and reasonable in light of local standards
and practices;              (iv) obtaining all necessary permits, licenses,
consents, approvals and other authorizations, including those required under
Applicable Law (including Environmental Laws), from all Governmental Authorities
in connection with the construction and the development of the Leased Property
on the Land in accordance with the Plans and Specifications;    
         (v) maintaining all books and records with respect to the construction,
operation and management of the Leased Properties; and    
         (vi) performing any other acts necessary or appropriate in connection
with the identification, and acquisition (or leasing) and development of the
Land and construction of the Buildings in accordance with the Plans and
Specifications, and all other functions typically undertaken for the
construction and development of similar properties.

         (b)  Neither the Construction Agent nor any of its Affiliates or agents
shall enter into any contract which would, directly or indirectly, impose any
liability or obligation on the Lessor unless such contract expressly contains an
acknowledgment by the other party or parties thereto that the obligations of the
Lessor are non-recourse, and that the Lessor shall have no personal liability
with respect to such obligations. Any contract entered into by the Construction
Agent or any of its Affiliates or agents not meeting the requirements of the
foregoing sentence shall be ineffective. Subject to the foregoing, the Lessor
shall execute such documents and take such other actions as the Construction
Agent shall reasonably request, at the Construction Agent’s expense, to permit
the Construction Agent to perform its duties hereunder.

         (c)  Subject to the terms and conditions of this Agreement and the
other Operative Documents, the Construction Agent shall have sole management and
control over the means,

4



--------------------------------------------------------------------------------



 



methods, sequences and procedures with respect to the Construction. The parties
agree and acknowledge that the Construction Agent shall be in possession and
control of each Leased Property during the Construction Term therefor.

         2.8. Covenants of the Construction Agent. The Construction Agent hereby
covenants and agrees that it will:



           (a) following the Construction Commencement Date for each parcel of
Land subject to this Agreement, but subject to Construction Force Majeure
Events, cause construction of a Building on such Land to be prosecuted
diligently and without undue interruption substantially in accordance with the
Plans and Specifications for such Land, in accordance with the Construction
Budget for such Leased Property and in compliance in all material respects with
all Applicable Law and insurance requirements;              (b) notify the
Lessor and the Agent in writing not less than five (5) Business Days after the
occurrence of each Construction Force Majeure Event;              (c) take all
reasonable and practical steps to cause the Completion Date for such Leased
Property to occur on or prior to the Scheduled Construction Termination Date for
such Leased Property, subject to the occurrence of Construction Force Majeure
Events, and cause all Liens (including, without limitation, Liens or claims for
materials supplied or labor or services performed in connection with the
construction of the Buildings), other than Permitted Liens and Lessor Liens, to
be discharged or bonded off if disputed in good faith by appropriate proceedings
by the Construction Agent;              (d) following the Completion Date for
each Leased Property, (A) cause all outstanding punch list items with respect to
the Buildings on such Leased Property to be completed within ninety (90) days
after said Completion Date and (B) provide to the Lessor a list, in reasonable
detail, of all Funded Equipment related to such Leased Property; and    
         (e) at all times during Construction, cause all title to all personalty
financed by the Lessor on or within such Leased Property to be and remain vested
in the Lessor and cause to be on file with the applicable filing office or
offices all necessary documents under Article 9 of the Uniform Commercial Code
to perfect Lessor’s interest therein free of all Liens other than Permitted
Liens and Lessor Liens, it being understood and acknowledged that such Lessor’s
rights, title and interest in and to said personalty have been assigned to, or
for the benefit of, the Agent pursuant to the Operative Documents;    
         (f) not enter into any agreements or arrangements with any Person
(other than the Funding Parties pursuant to the Operative Documents) that would
result in any claim against, or liability of, the Agent or any Funding Party
resulting from the fact that any

5



--------------------------------------------------------------------------------



 





  Leased Property is not completed on or prior to the Scheduled Construction
Termination Date therefor; and              (g) take all reasonable and
practical steps to minimize the disruption of the construction process arising
from Construction Force Majeure Events.

         2.9. Insurance.

         (a)  Insurance by the Construction Agent: The Construction Agent shall
cause to be procured, and maintain in full force and effect during the
Construction Term, insurance policies with insurance companies authorized to do
business in each jurisdiction in which the Leased Properties under Construction
are located with a Best Insurance Reports rating of “A” or better and a
financial size category of “VIII” or higher, with limits and coverage provisions
as set forth below.



           (i) General Liability Insurance. Liability insurance on an occurrence
basis for the Construction Agent’s and Lessor’s liability arising out of claims
for personal injury (including bodily injury and death) and property damage.
Such insurance shall provide coverage for products-completed operations,
contractual and personal injury liability with a $1,000,000 limit per occurrence
for combined bodily injury and property damage with policy aggregates of
$2,000,000 (other than products-completed operations) and $1,000,000 for
products-completed operations. A maximum deductible or self-insured retention of
$5,000 per occurrence shall be allowed. In no event will the Construction Agent
be obligated pursuant to this Agreement to pay the amount of any deductible or
self insurance retention that does not exceed the amount permitted by this
Agreement.              (ii) Automobile Liability Insurance. Automobile
liability insurance for the Construction Agent’s and Lessor’s liability arising
out of claims for bodily injury and property damage covering all leased,
non-owned and hired vehicles used in the performance of the Construction Agent’s
obligations under this Agreement with a $1,000,000 limit per accident for
combined bodily injury and property damage and containing appropriate no-fault
insurance provisions wherever applicable. A maximum deductible or self-insured
retention of $5,000 per occurrence shall be allowed.              (iii) Excess
Liability Insurance. Liability insurance in excess of the insurance coverage
required in clauses (i) and (ii) above with a limit of $10,000,000 per
occurrence and in the aggregate.              (iv) Builder’s Risk Insurance.
Property damage insurance on an “all risk” basis insuring the Construction Agent
and Lessor, as their interests may appear, including coverage against loss or
damage from the perils of earth movement (including but not limited to
earthquake, landslide, subsidence and volcanic eruption), flood, strike, riot
and civil commotion.

6



--------------------------------------------------------------------------------



 





           a. Property Covered. The builder’s risk insurance shall provide
coverage for (i) the Buildings, structures, machinery, equipment, facilities,
fixtures, supplies and other property constituting a part of the Leased Property
under Construction, (ii) property of others in the care, custody or control of
the Construction Agent in connection with the Leased Property, but not
contractor’s tools, machinery, plant and equipment including spare parts and
accessories not destined to become a permanent part of the Leased Property,
(iii) all preliminary works, temporary works and interconnection works and
(iv) all foundations and other property below the surface of the ground.    
         b. Additional Coverages. The builder’s risk policy shall insure (i) the
cost (including labor) of preventive measures to reduce or prevent further loss
(ii) inland transit with sublimits sufficient to insure the largest single
shipment to or from the Leased Property site from anywhere within North America,
(iii) attorney’s fees, engineering and other consulting costs, and permit fees
directly incurred in order to repair or replace damaged insured property in the
amount of $100,000, (iv) expediting expenses (defined as reasonable extra costs
incurred after an insured loss to make temporary repairs and expedite the
permanent repair of the damaged property) with a sublimit in the amount of
$25,000, (v) off-site storage to insure the full replacement value of any
property or equipment not stored on the Leased Property site with a sublimit of
$150,000, and (vi) demolition expenses, removal of undamaged portion, and
increased cost of construction due to operation of laws or codes with a sublimit
of twenty-five percent (25%) of the amount of the physical loss or damage.    
         c. Special Clauses. The builder’s risk policy shall include (i) a 72
hour flood/windstorm/earthquake clause, (ii)unintentional errors and omissions
clause, (iii) a requirement that the insurer pay losses within 60 days after
receipt of an acceptable proof of loss and (iv) an extension clause allowing the
policy period to be extended up to 60 days without modification to the terms and
conditions of the policy and payment of the premium on a pro-rata basis.    
         d. Prohibited Exclusions. The builder’s risk policy shall not contain
any (i) coinsurance provisions, (ii) exclusion for ensuing direct physical loss
or damage resulting from freezing, (iii) exclusion for physical loss or damage
covered under any guarantee or warranty arising out of an insured peril, or
(iv) exclusion for resultant physical loss or damage caused by ordinary wear and
tear, gradual deterioration, faulty workmanship, design or materials.    
         e. Sum Insured. The builder’s risk policy shall (i) be on a completed
value form, (ii) insure 100% of the completed insurable value of the
Building(s), (iii) value losses at replacement cost, without deduction for
physical depreciation

7



--------------------------------------------------------------------------------



 





  or obsolescence including custom duties, taxes and fees and (iv) insure loss
or damage from earth movement and flood with separate sublimits equal to the
anticipated cost of the related Leased Property.              f. Deductible. The
builder’s risk insurance may have a deductible not in excess of $5,000.



           (v) Faulty Design. The Construction Agent hereby represents and
warrants that, with respect to each Leased Property, the agreements with the
Architect provide for $5,000,000 in coverage, and with the contractor provide
for at least $5,000,000 in coverage, for faulty workmanship, design or
materials.              (vi) Delayed Startup Insurance. Delayed startup coverage
insuring the Lessor and covering the Lessor’s accrued and capitalized interest
and Yield for a six month period as a result of loss or damage insured by the
builder’s risk insurance resulting in a delay in completion of the Building(s)
beyond their anticipated date of completion.



  Such insurance shall (a) have a deductible of not greater than 10 days per
occurrence during the Construction Term, (b) have an indemnity period not less
than six months, (c) cover loss sustained when access to the Leased Property
site is prevented due to an insured peril at premises in the vicinity of the
Leased Property site with a sublimit of $100,000, (d) cover loss sustained due
to the action of a public authority preventing access to the Leased Property
site due to imminent or actual loss or destruction arising from an insured peril
at premises in the vicinity of the Leased Property site with a sublimit of
$100,000, (e) not contain any form of a coinsurance provision or include a
waiver of such provisions, (f) insure loss caused by damage to finished
equipment or machinery while awaiting shipment at a supplier’s premises, and
(g) cover losses relating to real estate tax assessments, insurance expenses,
architect’s and engineer’s fees to repair or replace lost or work, legal and
accounting fees, construction management fees, testing and permitting expenses,
marketing and administration expenses and overhead.



           (vii) Endorsements. All policies of liability insurance required to
be maintained by the Construction Agent shall be endorsed as follows.    
         a.   To name the Lessor as the loss payee with respect to property
insurance;              b.   To name the Lessor, the Lenders and the Agent as
additional insureds with respect to all liability insurance;              c.  
To provide a severability of interests and cross liability clause; and

8



--------------------------------------------------------------------------------



 





           d.   That the insurance shall be primary and not excess to or
contributing with any insurance or self-insurance maintained by the Lessor or
the additional insureds.



            (viii) Waiver of Subrogation. The Construction Agent hereby waives
any and every claim for recovery from the Lessor, the Lenders and the Agent for
any and all loss or damage covered by any of the insurance policies to be
maintained under this Agreement to the extent that such loss or damage is
recovered under any such policy. If the foregoing waiver will preclude the
assignment of any such claim to the extent of such recovery, by subrogation (or
otherwise), to an insurance company (or other person), the Construction Agent
(or other appropriate party) shall give written notice of the terms of such
waiver to each insurance company which has issued, or which may issue in the
future, any such policy of insurance (if such notice is required by the
insurance policy) and shall cause each such insurance policy to be properly
endorsed by the issuer thereof to, or to otherwise contain one or more
provisions that, prevent the invalidation of the insurance coverage provided
thereby by reason of such waiver.

         (b)  Conditions.



           (i) Adjustment of Losses. Losses, if any, with respect to any Leased
Property under any damage policies required to be carried under this Section 2.9
shall be adjusted with the insurance companies, including the filing of
appropriate proceedings, as follows: (x) so long as no Construction Agency Event
of Default shall have occurred and be continuing, and provided that the
Construction Agent is required, or has agreed, to repair the damage or if the
purchase option has been exercised, such losses will be adjusted by the
Construction Agent, (y) if any Construction Agency Event of Default shall have
occurred and be continuing or Construction Force Majeure Event declared, or if
the Construction Agent is not required to, and has not agreed to, repair the
damage, such losses shall be adjusted by the Lessor with the consent of the
Construction Agent (which consent shall not be unreasonably withheld or
delayed). The party which shall be entitled to adjust losses may appear in any
proceeding or action to negotiate, prosecute, adjust or appeal any claim for any
award, compensation or insurance payment on account of any Casualty at such
party’s reasonable request, and the other party shall participate in any such
proceeding, action, negotiation, prosecution or adjustment. The Construction
Agent may incur no expenses with respect to loss adjustment without the prior
consent, not to be unreasonably withheld, of the Lessor. Adjustment expenses
shall be funded through Advances. The parties hereto agree that this Agreement
shall control the rights of the parties hereto in and to any such award,
compensation or insurance payment relating to any Casualty affecting a
Construction Land Interest.              (ii) Application of Insurance Proceeds.
All proceeds of insurance maintained pursuant to this Section 2.9 on account of
any damage or destruction of any Leased Property (or part thereof) subject to
Construction shall be paid to Lessor, provided that (i)

9



--------------------------------------------------------------------------------



 





  if no Construction Agency Event of Default shall have occurred and
(ii) subject to Section 3.4, the Construction Agent has undertaken to repair the
damage and has demonstrated to the reasonable satisfaction of the Lessor that
the application of such insurance proceeds, together with the remaining
Commitment, are sufficient to cause the construction to be completed on or prior
to the Scheduled Construction Termination Date, such funds shall be held by
Lessor in a segregated account and disbursed to the Construction Agent to pay
costs incurred by the Construction Agent to effect the repair of the Leased
Property. If the Construction cannot be completed on or prior to the Scheduled
Construction Termination Date, the parties agree to discuss the issue of
disbursement of insurance proceeds to the Construction Agent in good faith and
after such discussion the Lessor shall make a determination in the exercise of
its sole discretion. Any proceeds of insurance paid to Lessor pursuant in this
Section 2.9, not used to repair the Leased Property and held by Lessor shall be
applied to the account of Construction Agent to reduce the Lease Balance.    
         (iii) Additional Insurance. Any additional insurance obtained by the
Construction Agent or the Lessor shall provide that it shall not interfere with
or in any way limit the insurance described in this Section 2.9 or increase the
amount of any premium payable with respect to any insurance described in such
Section. The proceeds of any such additional insurance will be for the account
of the party maintaining such additional insurance.              (iv) Payment of
Premiums. The Construction Agent shall cause to be paid all premiums for the
insurance required hereunder from the proceeds of Advances. The Construction
Agent shall renew or replace, or cause to be renewed or replaced, each insurance
policy required hereunder prior to the expiration date thereof for the duration
of the Construction Term.              (v) Policy Cancellation and Change. All
policies of insurance required to be maintained pursuant to this Section 2.9
shall be endorsed so that if at any time they are cancelled, or their coverage
is reduced (by any party including the insured) so as to affect the interests of
the Lessor, the Agent or any Lender such cancellation or reduction shall not be
effective as to the Lessor, the Agent or such Lender for 30 days, except for
non-payment of premium which shall be for 10 days, after written notice from
such insurer of such cancellation or reduction.              (vi) Miscellaneous
Policy Provisions. All property damage insurance policies, (i) shall not include
any annual or term aggregate limits of liability or clause requiring the payment
of additional premium to reinstate the limits after loss except for insurance
covering the perils of flood, earth movement and sabotage, (ii) shall include
the Lessor as a named insured as its interest may appear, and (iii) shall
include a clause requiring the insurer to make final payment on any claim within
60 days after the submission of proof of loss and its acceptance by the insurer.

10



--------------------------------------------------------------------------------



 





           (vii) Separation of Interests. All policies shall insure the
interests of the Lessor, the Agent and each Lender regardless of any breach or
violation by the Construction Agent or any other Person of warranties,
declarations or conditions contained in such policies, any action or inaction of
the Construction Agent or others, or any foreclosure relating to the Leased
Property or any change in ownership of all or any portion of the Leased
Property.              (viii) Acceptable Policy Terms and Conditions. All
policies of insurance required to be maintained pursuant to this Section 2.9
shall contain terms and conditions reasonably acceptable to the Lessor.

         (c)  Evidence of Insurance. On the related Construction Commencement
Date and on an annual basis at least 10 days prior to each policy anniversary,
the Construction Agent shall furnish, or cause to be furnished, the Lessor with
(1) certificates of insurance or binders, in a form acceptable to the Lessor,
evidencing all of the insurance required by the provisions of this Section 2.9.
Such certificates of insurance/binders shall be executed by each insurer or by
an authorized representative of each insurer. Such certificates of
insurance/binders shall identify underwriters, the type of insurance, the
insurance limits and the policy term and shall specifically list the special
provisions enumerated for such insurance required by this Section 2.9. Upon
request, the Construction Agent will promptly furnish the Lessor with copies of
all insurance binders and certificates of such insurance relating to the
insurance required to be maintained hereunder.

         (d)  Reports. The Construction Agent will advise the Lessor in writing
promptly of (i) any default in the payment of any premium and of any other act
or omission on the part of the Construction Agent which may invalidate or render
unenforceable, in whole or in part, any insurance being maintained by the
Construction Agent pursuant to this Section 2.9 and (ii) the unavailability of
any insurance in the commercial market.

         (e)  No Duty of Lessor to Verify or Review. No provision of this
Section 2.9 or any provision of this Agreement or the other Operative Documents
shall impose on the Lessor any duty or obligation to verify the existence or
adequacy of the insurance coverage maintained by the Construction Agent, nor
shall the Lessor be responsible for any representations or warranties made by or
on behalf of the Construction Agent to any insurance company or underwriter. Any
failure on the part of the Lessor to pursue or obtain the evidence of the
insurance required by this Agreement from the Construction Agent and/or failure
of the Lessor to point out any non-compliance of such evidence of insurance
shall not constitute a waiver of any of the insurance requirements in this
Agreement.

Notwithstanding anything herein to the contrary, the Construction Agent shall
not be responsible for the payment of any insurance deductible amounts.

11



--------------------------------------------------------------------------------



 



ARTICLE III

THE BUILDINGS

         3.1. Amendments; Modifications. The Construction Agent may, subject to
the conditions, restrictions and limitations set forth herein and in the
Operative Documents (but not otherwise), at any time during the term hereof
revise, amend or modify the Plans and Specifications and the related
Construction Documents without the consent of the Lessor; provided, however,
that the Lessor’s prior written consent will be required in the following
instances: (x) such revision, amendment or modification by its terms would
result in the Completion Date of the Buildings occurring after the Scheduled
Construction Termination Date, or (y) such revision, amendment or modification
would result in the cost for such Leased Property exceeding the then remaining
Commitments, minus the then remaining costs for completing each other Leased
Property for which the Completion Date has not occurred, or increase the
Construction Budget therefor by an amount in excess of 10% thereof, or (z) the
aggregate effect of such revision, amendment or modification, when taken
together with any previous or contemporaneous revision, amendment or
modification to the Plans and Specifications for such Leased Property, would be
to reduce the Fair Market Sales Value of such Leased Property in a material
respect when completed.

         3.2. Casualty and Condemnation. If a Casualty or Condemnation occurs
during the Construction Term for a Construction Land Interest, the Construction
Agent shall promptly notify the Lessor in writing of such occurrence, together
with an estimate of the costs of rebuilding or restoring the affected
Construction Land Interest and the estimated time to complete such rebuilding or
restoration. If the insurance proceeds or Awards, as the case may be, resulting
from such Casualty or Condemnation are sufficient to cover the estimated costs
of repair or rebuilding, the Lessor shall make such proceeds available to the
Construction Agent to pay, or to reimburse the Construction Agent for, the costs
of such rebuilding or restoration, and the Construction Agent shall promptly and
diligently cause such restoration or rebuilding to be completed. In the event
that the proceeds of the applicable insurance or Awards are insufficient to
cover the costs of such rebuilding or restoration, either, at the Lessor’s
option, (i) the Lessor shall make available to the Construction Agent Advances
to cover any deficiency between such insurance proceeds or Awards, as the case
may be, and the cost of such rebuilding or restoration, in which case the
Construction Agent shall promptly and diligently cause such restoration or
rebuilding to be completed, or (ii) the Construction Agent shall return the
affected Construction Land Interest to the Lessor in accordance with the
provisions of Section 5.3(a), (in which event, the Lessor shall be entitled to
retain all of the applicable insurance proceeds or Awards). In no event shall
the Construction Agent have any responsibility to the Lessor to pay any
deficiency between the insurance proceeds or Awards, as the case may be, and the
related Leased Property Balance, so long as the Construction Agent has complied
with its obligations, including its obligations to maintain insurance, pursuant
to this Agreement.

12



--------------------------------------------------------------------------------



 



         3.3. Indemnity. During the Construction Term for each Leased Property,
the Construction Agent agrees to assume liability for, and to indemnify,
protect, defend, save and hold harmless the Lessor, on an After-Tax Basis, from
and against, any and all Claims that may be imposed on, incurred by or asserted
or threatened to be asserted, against the Lessor, whether or not the Lessor
shall also be indemnified as to any such Claim by any other Person, in any way
relating to or arising out of (i) any event, condition or circumstance within
the Construction Agent’s control, (ii) fraud, misapplication of funds, illegal
acts or willful misconduct on the part of the Construction Agent, or (iii) any
event described in paragraph (f) of Article XII of the Lease with respect to the
Construction Agent (unless such event would constitute a Limited Event of
Default pursuant to clause (ii) of the definition thereof). As used in clause
(i) of the foregoing sentence, the term “within the Construction Agent’s
control” shall mean caused by or arising from any failure by any Obligor to
comply with any of its obligations under the Operative Documents (including its
insurance obligations, unless such insurance is not available in the commercial
market), any representation or warranty by any Obligor in any of the Operative
Documents being inaccurate, any negligence or wilful misconduct of any Obligor,
or any claim by any third party against the Lessor based upon the action or
inaction of or by any Obligor; provided, however, that if such Claim is related
to an inability or the failure to complete the construction of a Leased Property
on or prior to Scheduled Construction Termination Date therefor and such Claim
does not arise out of or result from events or circumstances described in the
foregoing clause (ii) or (iii), the Construction Agent’s liability shall be
limited to an amount equal to the Construction Failure Payment. Any Claims that
are incurred by any Indemnified Party for which the Construction Agent is not
obligated to indemnify pursuant to this Section 3.3 or the Master Agreement
shall, if requested by the Agent by written notice to Lessor, be capitalized,
and result in an increase to the Funded Amounts related to the relevant Leased
Property. The foregoing indemnities are in addition to, and not in limitation
of, the indemnities with respect to environmental claims set forth in
Section 7.2 of the Master Agreement. The provisions of Section 7.3 of the Master
Agreement shall apply to any amounts that the Construction Agent is requested to
pay pursuant to this Section 3.3.

         3.4. Construction Force Majeure Events. If a Construction Force Majeure
Event that results in, or could reasonably be expected to result in, a Force
Majeure Loss (including any losses that result from a Construction Force Majeure
Event that prevents, or could reasonably be expected to prevent, the
Construction Agent from completing Construction prior to the Scheduled
Construction Termination Date) occurs, the Construction Agent shall promptly
provide the Lessor with written notice thereof within ten (10) Business Days of
the Construction Agent’s knowledge of the occurrence thereof (the “Construction
Force Majeure Declaration”). Upon receipt of the Construction Force Majeure
Declaration, Lessor and the Construction Agent shall consult with each other as
to what steps, if any, are to be taken to remediate such Construction Force
Majeure Event, including consulting as to the appropriateness of an extension of
the Scheduled Construction Termination Date. The Construction Agent shall take
all reasonable and practical steps to minimize the disruption of the
construction process and all steps reasonably necessary to prevent further
damage arising from such Construction Force Majeure Event. The Construction
Agent shall be entitled to reimbursement from Lessor for any costs

13



--------------------------------------------------------------------------------



 



directly related to minimizing the disruption and to preventing further damage
of such Construction Force Majeure Event through the proceeds of Fundings
pursuant to, and subject to the terms and conditions of, the Master Agreement.
The Construction Agent shall, within thirty (30) days of the delivery of the
Construction Force Majeure Declaration, submit to the Lessor a budget detailing
the costs that would be incurred in remediating such Construction Force Majeure
Event and a schedule for effecting the same. The Construction Agent will
commence such remediation only upon receipt of written authorization from the
Lessor to do so, which authorization (or denial thereof) shall be given by
written notice to Construction Agent not later than fifteen (15) Business Days
after Lessor’s receipt of the budget referred to in the preceding sentence. The
Lessor in its sole discretion may elect to continue Construction and make
Advances for such remediation or terminate this Agreement with respect to the
affected Leased Property. If the Lessor elects to terminate this Agreement with
respect to the affected Leased Property, subject to Construction Agent’s right
to purchase such Leased Property in accordance with Section 5.5 hereof, the
Construction Agent shall within thirty (30) days of receipt of written notice of
termination return the affected Leased Property to the Lessor in accordance with
the procedures set forth in Section 5.6.

         In the event the Lessor elects to continue Construction after receipt
of a Construction Force Majeure Declaration, the Lessor shall make available to
the Construction Agent, so long as no Construction Agency Event of Default shall
have occurred and be continuing, all insurance proceeds payable to the Lessor
with respect to such event to the extent necessary to remediate such event.

ARTICLE IV

PAYMENT OF FUNDS

         4.1. Funding of Property Acquisition Costs and Property Buildings
Costs. (a) In connection with the acquisition or lease of any Land and during
the course of the construction of the Buildings on any Land, the Construction
Agent may request that the Lessor advance funds for the payment of Construction
Costs, and the Lessor will comply with such request to the extent provided for
under, and subject to the conditions, restrictions and limitations contained in,
the Master Agreement and the other Operative Documents.

         (b) The proceeds of any funds made available to the Lessor to pay
Construction Costs shall be made available to the Construction Agent in
accordance with the Funding Request relating thereto and the terms of the Master
Agreement. The Construction Agent will use such proceeds only to pay the
Construction Costs for the Leased Properties set forth in the Funding Request
relating to such funds.

14



--------------------------------------------------------------------------------



 



         (c)  After the Closing Date for a Leased Property, the Construction
Agent shall not become personally liable for any Construction Costs, or pay any
Construction Costs from its own funds, but only with the proceeds of Advances.

ARTICLE V

CONSTRUCTION AGENCY EVENTS OF DEFAULT

         5.1. Construction Agency Events of Default. If any one or more of the
following events (each a “Construction Agency Event of Default”) shall occur and
be continuing:



           (a) the Construction Agent fails to apply any funds paid by, or on
behalf of, the Lessor to the Construction Agent for Construction Costs to the
payment of Construction Costs for such Leased Property, and such failure
continues for five (5) Business Days after such payment is due and owing;    
         (b) subject to Construction Force Majeure Events, the Construction
Commencement Date with respect to any Leased Property shall fail to occur for
any reason on or prior to the date that is one year after the Closing Date with
respect to such Leased Property;              (c) the Completion Date with
respect to any Leased Property shall fail to occur for any reason on or prior to
the earlier of the Funding Termination Date and the Scheduled Construction
Termination Date for such Leased Property;              (d) any Event of Default
shall have occurred and be continuing; or              (e) the Construction
Agent shall fail to observe or perform in any material respect any term,
covenant or condition of this Agreement (except those specified in clauses
(a) through (d) above), and such failure shall remain uncured for a period of
thirty (30) days after notice thereof to the Construction Agent;

then, in any such event, the Lessor may, in addition to the other rights and
remedies provided for in this Article, immediately terminate this Agreement as
to any Leased Property or Properties or all of the Leased Properties,
separately, successively or concurrently (all in Lessor’s sole discretion) by
giving the Construction Agent written notice of such termination, and upon the
giving of such notice, this Agreement shall terminate as to such Leased Property
or Properties or all of the Leased Properties (as the case may be) and all
rights of the Construction Agent and, subject to the terms of the Operative
Documents, all obligations of the Lessor under this Agreement with respect to
such Leased Property or Properties or all of the Leased Properties (as the case
may be) shall cease. Subject to Section 5.4, The Construction Agent shall pay
upon demand all reasonable costs, expenses, losses, expenditures and damages
(including, without

15



--------------------------------------------------------------------------------



 



limitation, attorneys’ fees and disbursements) actually incurred by or on behalf
of the Lessor in connection with any Construction Agency Event of Default.

         5.2. Damages. The termination of this Agreement pursuant to Section 5.1
shall in no event relieve the Construction Agent of its liability and
obligations hereunder, all of which shall survive any such termination.

         5.3. Remedies; Remedies Cumulative. (A) If a Construction Agency Event
of Default shall have occurred and be continuing under Section 5.1(b), 5.1(c),
5.1(d) (other than a Lease Event of Default under paragraph (f) of Article XII
of the Lease, unless such event would constitute a Limited Event of Default
pursuant to clause (ii) of the definition thereof) or 5.1(e) other than as a
result of Construction Agent’s fraudulent or illegal acts, misapplication of
funds or willful misconduct, then, in each case, the Lessor shall have all
rights and remedies available under the Operative Documents or available at law,
equity or otherwise (subject to the limitations set forth herein), including the
right to terminate this Agreement by giving Construction Agent written notice of
such termination. Upon the giving of such notice, all rights and all obligations
of the Construction Agent under this Agreement shall cease, except for such
rights and obligations as by their terms are to continue beyond such
termination, including Section 5.6(f) hereof and Lessor shall have the right to
require Construction Agent to pay immediately upon receipt of notice from Lessor
the Construction Failure Payment for all of the Construction Land Interests;
provided that the Construction Agent has the option to purchase the Leased
Property in accordance with Section 5.5 hereof, which shall constitute a cure of
such Construction Agency Event of Default as provided therein.

         In the event Construction Agent does not purchase the Leased Property
pursuant to the terms hereof, the related Lessee(s) shall return the Leased
Property to Lessor within ten (10) Business Days of the declaration of the
Construction Agency Event of Default in accordance with Section 5.6 hereof and
Lessor shall have the right to sell the Leased Property to an unaffiliated third
party and to require Construction Agent to pay to Lessor, immediately upon
receipt of the termination notice, cash in an amount equal to the Construction
Failure Payment for all of the Construction Land Interests. The Net Selling
Price for such Leased Property shall be distributed in accordance with
Section 3.4 of the Loan Agreement.

         (b)  If a Construction Agency Event of Default shall have occurred and
be continuing under Sections 5.1(a) or 5.1(d) (as the result of an Event of
Default under paragraph (f) of Article XII of the Lease, unless such event would
constitute a Limited Event of Default pursuant to clause (ii) of the definition
thereof), or otherwise as the result of fraud, misapplication of funds, illegal
acts or wilful misconduct on the part of the Construction Agent, Lessor shall
have the right to terminate this Agreement by giving Construction Agent written
notice of such termination, and upon the giving of such notice, all rights and
all obligations of the Construction Agent under this Agreement shall cease,
except for such rights and obligations as by their terms are to continue beyond
such termination, including Section 5.6(f) hereof and Lessor shall have the
right to require Construction Agent to pay immediately upon receipt of notice
from Lessor the

16



--------------------------------------------------------------------------------



 



Lease Balance then outstanding. In addition, but subject to the Construction
Agent’s purchase right under Section 5.5, the Lessor may sell the Leased
Property, and the Net Selling Price derived from any such sale shall be
distributed first, to Lessor in the amount of the Lease Balance to the extent
not previously paid by the Construction Agent, second, to the extent the
Construction Agent has paid to the Lessor the Lease Balance, to the Construction
Agent to reimburse it to the extent of its payment of the Lease Balance, but if
no such payment was made, to the Lessor, and third to the Lessor. The Lessor
shall have all the rights and remedies afforded Lessor by Applicable Law and the
Operative Documents. If the Construction Agent does not purchase the Leased
Property, it shall return the Leased Property to the Lessor within ten
(10) Business Days of the declaration of the Construction Agency Event of
Default in accordance with Section 5.6 hereof.

         (c)  Remedies Cumulative. Subject to the limitations on the
Construction Agent’s liability pursuant to Section 5.4 hereof, no failure to
exercise and no delay in exercising, on the part of the Lessor any right,
remedy, power or privilege under this Agreement or under the other Operative
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege under this Agreement preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. Subject to the limitations on the Construction
Agent’s liability pursuant to Section 5.4 hereof, the rights, remedies, powers
and privileges provided in this Agreement and in the other Operative Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

         5.4. Limitation on Construction Agent’s Recourse Liability. Subject to
the last sentence of this Section 5.4, notwithstanding anything contained herein
or in any other Operative Document to the contrary, upon the occurrence and
during the continuance of a Construction Agency Event of Default with respect to
any Leased Property described in Section 5.1(b), 5.1(c), 5.1(d) (other than a
Lease Event of Default under paragraph (f) of Article XII of the Lease, unless
such event constitutes a Limited Event of Default pursuant to clause (ii) of the
definition thereof) or 5.1(e), the aggregate maximum recourse liability of the
Construction Agent with respect to such default to the Lessor or any Person
claiming by, through or under the Lessor under the Operative Documents, shall be
limited to the Construction Failure Payment for such Leased Property, provided
that if such Construction Agency Event of Default results solely from a
Construction Force Majeure Event, then the Construction Agent shall have no
obligation to pay the Construction Failure Payment with respect to the related
Leased Property. The Construction Agent nonetheless acknowledges and agrees that
(i) the Lessor shall be entitled to recover from the applicable Leased Property
(including through any reletting and/or sale of such Leased Property or any
portion thereof) the entire outstanding Lease Balance (and, to the extent sales
proceeds exceed the Lease Balance, amounts in excess of the Lease Balance as
provided in Section 5.3(a) and (b)), all accrued and unpaid interest, accrued
Yield and other amounts then due and owing to the Lessor under the Operative
Documents and all other costs and expenses of the Lessor incurred in connection
with such Leased Property (including without limitation, any costs incurred in
connection with the construction of the Building(s) and other improvements
and/or any reletting or sale of such Leased Property or any portion thereof)
from and after the

17



--------------------------------------------------------------------------------



 



date of such return and (ii) the foregoing recourse limitations are exclusive of
any amounts due and owing under Article III hereof. If a Construction Agency
Event of Default occurs due to the fraud, misapplication of funds, illegal acts
or wilful misconduct on the part of the Construction Agent or any event
described in paragraph (f) of Article XII of the Lease, the Construction Agent
shall be obligated to pay the Lease Balance as set forth herein.

         5.5. Construction Agent’s Right to Purchase. If a Construction Agency
Event of Default hereunder relates only to a specific Leased Property or
specific Leased Properties but not all Leased Properties, the Construction Agent
shall have the right, at its option, to cure such Construction Agency Event of
Default by purchasing (a “Construction Purchase”) such affected Leased Property
or Properties for the Leased Property Balance(s) therefor from the Lessor within
ten (10) Business Days of the delivery of the notice of termination referred to
in Section 5.3(a) or (b) in accordance with the terms and subject to the
conditions, restrictions and limitations of Section 14.5 of the Lease, in which
case no Construction Agency Event of Default shall be deemed to have occurred
hereunder for the purposes of the other Operative Documents.

         5.6. Construction Return Procedures. In the case of any return of any
Leased Property to the Lessor pursuant to Section 3.4 or Article V hereof (a
“Construction Return”), the Construction Agent shall, at its cost and expense,
do each of the following on or prior to the return date specified by the Lessor
in a written notice to the Construction Agent given at least ten (10) Business
Days prior thereto:

         (a)  the Construction Agent shall, on or prior to the return date,
execute and deliver to the Lessor (or to the Lessor’s designee): (i) a deed with
respect to all of the interest of the Lessee and the Construction Agent in the
Leased Property containing representations and covenants of grantor to the
Lessor (or such other Person) solely regarding the absence of Liens (other than
Lessor Liens and the Liens of the Operative Documents (other than Liens in favor
of the related Lessee)), (ii) an agreement granting easements and rights of way
to such Leased Property as reasonably deemed necessary by the Lessor, (iii) a
bill of sale without warranty (except as to the absence of liens other than
Lessor Liens and the Lien of the Operative Documents) with respect to all of the
interest of the Lessee and the Construction Agent in all personalty and
equipment financed by the Funding Parties and (iv) an assignment of such
Construction Agent’s entire interest in such Leased Property (which shall
include an assignment of all such Construction Agent’s right, title and interest
in and to all awards, compensation and insurance proceeds payable in connection
with any Casualty, Condemnation or Construction Force Majeure Event affecting
such Leased Property and an assignment of leases of such Leased Property), in
the case of the documents referred to in clauses (i), (ii) and (iv) in
recordable form and otherwise in conformity with local custom and free and clear
of any Liens other than Lessor Liens and the Lien of the Operative Documents;

         (b)  the Construction Agent shall, on the construction return date, pay
over to the Agent (as assignee of the Lessor) any awards, compensation and
insurance previously received by the Construction Agent in connection with such
Leased Property which have not been applied in

18



--------------------------------------------------------------------------------



 



connection with the Construction, repair or maintenance of the Leased Property
except such amounts as may be necessary to reimburse the Construction Agent for
expenditures incurred in connection with such Construction, repair or
maintenance during the Construction Term which have not been reimbursed;

         (c)  The Construction Agent shall execute and deliver to the Lessor a
statement of termination of this Agreement and each of the other Operative
Documents with respect to the affected Leased Property to be executed by the
Funding Parties and delivered to the Construction Agent;

         (d)  the Construction Agent shall, on or prior to the return date,
vacate the Leased Property and transfer possession of such Leased Property to
the Lessor or any Person designated by the Lessor, in each case by surrendering
the same into the possession of the Lessor or such Person, as the case may be,
free and clear of all Liens (other than Lessor Liens and the liens of the
Operative Documents) in compliance with all Applicable Law (including
Environmental Laws);

         (e)  on or prior to the return date, the Construction Agent shall
deliver to the Lessor or any Person designated by the Lessor copies of all
Construction Documents, permits, licenses, books and records regarding the
maintenance of such Leased Property and the Construction Agent’s interest in
such Leased Property, and a current copy of the Plans and Specifications; and

         (f)  the Construction Agent shall take all actions reasonably requested
by the Lessor to fully assign to the Lessor all of its rights and claims in, to
and under, all of the Construction Documents, and all permits and other
governmental authorizations related to such Leased Property or the Construction.

ARTICLE VI

NO CONSTRUCTION AGENCY FEE

         6.1. Lease as Fulfillment of Lessor’s Obligations. Subject to
Article IV hereof, all obligations, duties and requirements imposed upon or
allocated to the Construction Agent shall be performed by the Construction Agent
at the Construction’s Agent’s sole cost and expense, and the Construction Agent
will not be entitled to, and the Lessor shall not have any obligation to pay,
any agency fee or other fee or compensation, and the Construction Agent shall
not be entitled to, and the Lessor shall not have any obligation to make or pay,
any reimbursement therefor, it being understood that this Agreement is being
entered into as consideration for and as an inducement to the Lessor entering
into the Lease and the other Operative Documents.

19



--------------------------------------------------------------------------------



 



ARTICLE VII

LESSOR’S RIGHTS; CONSTRUCTION AGENT’S RIGHTS

         7.1. Exercise of the Lessor’s Rights. The Construction Agent hereby
acknowledges and agrees that the rights and powers of the Lessor under this
Agreement have been assigned to, and may be exercised by, the Agent, for the
benefit of the Lenders, pursuant to the Loan Agreement and the related Operative
Documents.

         7.2. Lessor’s Right to Cure Construction Agent’s Defaults. The Lessor,
without waiving or releasing any obligation or Construction Agency Event of
Default, may, upon prior written notice to the Construction Agent (but shall be
under no obligation to), remedy any Construction Agency Event of Default for the
account of and at the sole cost and expense of the Construction Agent. All
reasonable out of pocket costs and expenses so incurred (including actual and
reasonable fees and expenses of counsel), together with interest thereon at the
Overdue Rate from the date on which such sums or expenses are paid by the
Lessor, shall be paid by the Construction Agent to the Lessor on demand;
provided that such amount shall not exceed the Construction Failure Payment for
the related Leased Property.

ARTICLE VIII

MISCELLANEOUS

         8.1. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Lessor, the Construction Agent and their respective
legal representatives, successors and permitted assigns. The Construction Agent
shall not assign its rights or obligations hereunder (except as expressly
permitted herein) without the prior written consent of the Lessor and the Agent.

         8.2. Notices. All notices, consents, directions, approvals,
instructions, requests, demands and other communications required or permitted
by the terms hereof to be given to any Person shall be given in writing in the
manner provided in, shall be sent to the respective addresses set forth in, and
the effectiveness thereof shall be governed by the provisions of, Section 8.2 of
the Master Agreement.

         8.3. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA, WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES.

         8.4. Amendments and Waivers. Subject to Section 8.4 of the Master
Agreement, the Lessor and the Construction Agent may from time to time, enter
into written amendments, supplements or modifications hereto.

20



--------------------------------------------------------------------------------



 



         8.5. Counterparts. This Agreement may be executed on any number of
separate counterparts and all of said counterparts taken together shall be
deemed to constitute one and the same agreement.

         8.6. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

         8.7. Headings and Table of Contents. The headings and table of contents
contained in this Agreement are for convenience of reference only and shall not
limit or otherwise affect the meaning hereof.

         8.8. Jurisdiction; Waivers. The Lessor and the Construction Agent
hereby acknowledge that the terms of Section 8.11 of the Master Agreement apply
to this Agreement.

21



--------------------------------------------------------------------------------



 



         IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.



  CONCORD EFS, INC.



   



  By      /s/ E. T. Haslam
            Name: Edward T. Haslam
            Title: Chief Financial Officer



   



  ATLANTIC FINANCIAL GROUP, LTD.



   



  By:      Atlantic Financial Managers, Inc.,
            its General Partner



   



  By      /s/ Stephen S. Brookshire
            Name: Stephen S. Brookshire
            Title: President

CONSTRUCTION
AGENCY AGREEMENT

S-1



--------------------------------------------------------------------------------



 



EXHIBIT A

Supplement to Construction Agency Agreement

         SUPPLEMENT to Construction Agency Agreement, dated as of
                    , 200_, between ATLANTIC FINANCIAL GROUP, LTD., a Texas
limited partnership (the “Lessor”), and CONCORD EFS, INC., a Delaware
corporation (in its capacity as construction agent, the “Construction Agent”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Construction Agency Agreement.

         The Lessor and the Construction Agent are parties to that certain
Construction Agency Agreement, dated as of July 12, 2002 (as amended,
supplemented or otherwise modified, the “Construction Agency Agreement”),
pursuant to which (i) the Lessor has appointed the Construction Agent as its
sole and exclusive agent in connection with the construction of the Buildings in
accordance with the Plans and Specifications, and (ii) the Construction Agent
has agreed, for the benefit of the Lessor, to cause the construction of the
Buildings to be completed in accordance with the Plans and Specifications.

         Subject to the terms and conditions of the Construction Agency
Agreement, the Lessor and the Construction Agent desire that the terms of the
Construction Agency Agreement apply to the Land described in Schedule 1 and wish
to execute this Supplement to provide therefor.

         NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

         1.     The Construction Agent agrees to act as Construction Agent and
to perform its obligations under the Construction Agency Agreement in connection
with the completion of construction of the Building on the Land described in
Schedule 1 in accordance with the Plans and Specifications for such Land. The
Construction Agent hereby represents and warrants to Lessor that the
Construction Agent has heretofore delivered to Lessor a true, correct and
complete copy of the Plans and Specifications for the Building on the Land
described in Schedule 1 or, if not available on the date hereof, will deliver
such Plans and Specifications as soon as available.

         2. Each of the Lessor and the Construction Agent acknowledges and
agrees that the construction of the Buildings on the Land described in
Schedule 1 shall be governed by the terms of the Construction Agency Agreement.

A-1



--------------------------------------------------------------------------------



 



         3.     The anticipated construction budget relating to the construction
and development of the Building on the Land described in Schedule 1 is
$               . [The acquisition cost of the Land described in Schedule 1 is
$               .]*/

         4.     This Supplement shall, upon its execution and delivery,
constitute a part of the Construction Agency Agreement.



--------------------------------------------------------------------------------

*/   May not be applicable if Ground Lease is used.

A-2



--------------------------------------------------------------------------------



 



         IN WITNESS WHEREOF, the parties hereto have caused this Supplement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.



  CONCORD EFS, INC.



   



  By
      Name:
      Title:



   



  ATLANTIC FINANCIAL GROUP, LTD.



   



  By:      Atlantic Financial Managers, Inc.,
            its General Partner



   



  By
      Name:
      Title:

A-3



--------------------------------------------------------------------------------



 



Schedule 1 to Supplement

Description of Land Interest